DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0236140 A1.
The abstract, claims and paragraph numbers 52 and 56 in this US 2016/0236140 A1 describe a natural gas scrubbing system that comprises a co-current natural gas scrubber for abating the presence of at least hydrogen sulfide and carbon dioxide (please note that paragraph number 52 mentions the presence of hydrogen sulfide or carbon dioxide in the regenerator off-gas) in a natural gas feed stream, a regenerator and also a Claus plant.  Paragraph number 44 seems to allude to the use of amines as the solvent present in the co-current contactor.  Figure 1A shows a system that utilizes a plurality of co-current contactors provided in a serial arrangement.  Thus, the discussed portions of this US 2016/0236140 A1 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 7-11 and 17-19.

Allowable Subject Matter
The Applicants’ claims 2-6, 12-16 and 20 have been allowed over the teachings provided in this US 2016/0236140 A1 because the limitations described in these Applicants’ claims 2-6, 12-16 and 20 are not taught or suggested in this US 2016/0236140 A1.

References Made of Record
The search of the U. S. examiner did not produce any references that are any more relevant than the references supplied w/ the Applicants’ IDS.  Hence, no PTO-892 forms are being supplied w/ this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736